IN TI-IE SUPREME COURT OF TI'lE STATE OF DELAWARE

SHARON PI-HLLIPS,l §
§ No. 63, 2017
Respondent Below, §
Appellant, § Court BeIow_Family Court
§ of the State of Delaware
v. §
§ File No. CN04-06332
STEVEN LONG, § Petition No. 16-07523
§
Petitioner Below, §
Appellee. §

Submitted: June 6, 2017
Decided: June 19, 2017

ORDER

This 19th day of June 2017, it appears to the Court that, on May 9, 2017, the
Chief Deputy Clerk issued a notice directing the appellant to show cause why this
appeal should not be dismissed for her failure to file an opening brief and appendix
in this matter on or before April 27, 2017. The appellant failed to claim the notice
to show cause sent by certified mail and failed to respond to the notice to show cause
sent by first class mail. The appellant has not responded to the notice to show cause
within the required ten-day period and therefore dismissal of this appeal is deemed

to be unopposed.

 

' The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).

NOW, THEREFORE, IT IS ORDER_ED, under Supreme Court Rules 3(b)(2)
and 29(b), that this appeal is DISMISSED.

BY THE COURT:

gha/1 T l'&?.@_

 

Justice